Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group IA invention, including claims 1-8 and 10-19, in the reply filed on 11/30/2020 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galstian et al. (US 2014/0139768)
Regarding claim 1, Galstian et al. (figure 14a) discloses a liquid crystal lens, comprising a first transparent substrate and two liquid crystal cells arranged at two opposite sides of the first transparent substrate (1-2), wherein each of the two liquid crystal cells comprises: 
a first transparent electrode layer and a second transparent electrode layer that are stacked (4-5 and floating ring electrode); and 
a liquid crystal layer (LC1) between the first transparent electrode layer and the second transparent electrode layer; 
wherein the second transparent electrode layer comprises a first electrode sub-layer and a second electrode sub-layer that are stacked in sequence; and the first transparent electrode layer is of a plate-like structure, the first electrode sub-layer comprises N concentric first annular electrodes, and the second electrode sub-layer comprises N concentric second annular electrodes, wherein N is a positive integer, and the first annular electrodes and the second annular electrodes are alternately arranged in a direction parallel with the first transparent electrode layer; 
wherein initial alignment orientations of liquid crystal molecules in liquid crystal layers in the two liquid crystal cells are perpendicular to each other (figure 3a).
Regarding claim 2, Galstian et al. (figure 7) discloses wherein a first non-electrode region is formed between each two adjacent first annular electrodes, a second non-electrode region is formed between each two adjacent second annular electrodes, and orthographic projections of the first annular electrodes onto the first transparent substrate coincide with orthographic projections of second non-electrode regions onto the first transparent substrate.
Regarding claim 7, Galstian et al. (figure 7) discloses a second transparent substrate and a third transparent substrate, wherein the second transparent substrate is arranged at a side of a 
Regarding claim 8, Galstian et al. (figure 7) discloses wherein an orthographic projection of the first electrode sub-layer in a first liquid crystal cell of the two liquid crystal cells onto the first transparent substrate coincide with an orthographic projection of the first electrode sub-layer in a second liquid crystal cell of the two liquid crystal cells onto the first transparent substrate, and orthographic projections of the second electrode sub-layer in the first liquid crystal cell onto the first transparent substrate coincide with an orthographic projection of the second electrode sub-layer in the second liquid crystal cell onto the first transparent substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Galstian et al. (US 2014/0139768) in view of Ijzerman et al. (US 2008/0278640)
Regarding claim 3, Galstian et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Galstian et al. is silent regarding a thickness d of the liquid crystal layer.  Ijzerman et al. (in at least paragraph 0011, figures 1-2) teaches wherein a thickness d of the liquid crystal layer is: d = λ 2 n e - n o , wherein n.sub.e is a liquid crystal refractive index for incident light with a polarization direction parallel with a long axis of a liquid crystal molecule in the liquid crystal layer, and n.sub.o is a liquid crystal refractive index for incident light with a polarization direction perpendicular to the long axis of the liquid crystal molecule in the liquid crystal layer (Lambda/2 = d*(ne-no)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal lens as taught by Ijzerman et al. in order to achieve 2D/3D display devices.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Galstian et al. (US 2014/0139768) in view of Yang et al. (CN 108254925).
Regarding claim 10, Galstian et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Galstian et al. is silent regarding a light guide module and the liquid crystal lens according to claim 1.  Yang et al. (in at least figures 1-2) teaches a light guide module (204) and the liquid crystal lens according to claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal lens as taught by Yang et al. in order to achieve a holographic grating having high diffraction efficiency and uniform color display.
Regarding claim 11, Yang et al. (in at least figures 1-2) teaches wherein the light guide module comprises: a light guide plate; and a light guide-in grating and a light guide-out grating, arranged at two ends of the light guide plate; wherein the light guide-in grating and the liquid crystal lens are arranged at two opposite sides of the light guide plate, the light guide-in grating 
Regarding claim 12, Galstian et al. (figure 14a) discloses a display device, comprising:
wherein the liquid crystal lens comprises a first transparent substrate and two liquid crystal cells arranged at two opposite sides of the first transparent substrate (1-2), wherein each of the two liquid crystal cells comprises: 
a first transparent electrode layer and a second transparent electrode layer that are stacked (4-5 and floating ring electrode); and 
a liquid crystal layer (LC1) between the first transparent electrode layer and the second transparent electrode layer; 
wherein the second transparent electrode layer comprises a first electrode sub-layer and a second electrode sub-layer that are stacked in sequence; and the first transparent electrode layer is of a plate-like structure, the first electrode sub-layer comprises N concentric first annular electrodes, and the second electrode sub-layer comprises N concentric second annular electrodes, wherein N is a positive integer, and the first annular electrodes and the second annular electrodes are alternately arranged in a direction parallel with the first transparent electrode layer; 
wherein initial alignment orientations of liquid crystal molecules in liquid crystal layers in the two liquid crystal cells are perpendicular to each other (figure 3a).
Galstian et al. discloses the limitations as shown in the rejection of claim 12 above.  However, Galstian et al. is silent regarding a light guide module and the liquid crystal lens according to claim 1.  Yang et al. (in at least figures 1-2) teaches a light guide module, Yang et al. in order to achieve a holographic grating having high diffraction efficiency and uniform color display.
Regarding claim 13, Galstian et al. (figure 7) discloses wherein a first non-electrode region is formed between each two adjacent first annular electrodes, a second non-electrode region is formed between each two adjacent second annular electrodes, and orthographic projections of the first annular electrodes onto the first transparent substrate coincide with orthographic projections of second non-electrode regions onto the first transparent substrate.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Galstian et al. in view of Yang et al.; further in view of Ijzerman et al. (US 2008/0278640).
Regarding claim 14, Galstian et al. as modified by Yang et al. discloses the limitations as shown in the rejection of claim 13 above.  However, Galstian et al. as modified by Yang et al. is silent regarding a thickness d of the liquid crystal layer.  Ijzerman et al. (in at least paragraph 0011, figures 1-2) teaches wherein a thickness d of the liquid crystal layer is: d = λ 2 n e - n o , wherein n.sub.e is a liquid crystal refractive index for incident light with a Ijzerman et al. in order to achieve 2D/3D display devices.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Galstian et al. in view of Yang et al.; further in view of Egawa (US 2002/0085287).
Regarding claim 18, Galstian et al. as modified by Yang et al. discloses the limitations as shown in the rejection of claim 12 above.  However, Galstian et al. as modified by Yang et al. is silent regarding wherein a distance between the display module and the liquid crystal lens is smaller than or equal to a minimum focal length adjustable of the liquid crystal lens. Egawa (in at least paragraphs 0300-0303, figures 1-2) teaches wherein a distance between the display module and the liquid crystal lens is smaller than or equal to a minimum focal length adjustable of the liquid crystal lens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal lens as taught by Egawa in order to achieve a clear three-dimensional image without curving a microlens array, thereby reducing the installation space when the microlens array is practically used.
Allowable Subject Matter
Claims 4-6, 15-17, and 19 are 
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of " wherein the N concentric first annular electrodes, the N concentric second annular electrodes and the liquid crystal layer form N equivalent phase grating units, and each equivalent phase grating unit comprises two steps, wherein a first step of the two steps corresponds to the first annular electrode and a second step of the two steps corresponds to the second annular electrode; an outer diameter of a first step of a j.sup.th equivalent phase grating unit is: r j , 1 = ( 2 .Math. j - 1 ) .Math. f 1 ′ .Math. λ n 2 .Math. ( 1 - ( 2 .Math. j - 1 ) .Math. λ 4 .Math. n 2 .Math. f 1 ′ ) 1 / 2 ; an outer diameter of a second step of the j.sup.th equivalent phase grating unit is: r j , 2 = 2 .Math. jf 1 ′ .Math. λ n 2 .Math. ( 1 - j .Math. .Math. λ 2 .Math. n 2 .Math. f 1 ′ ) 1 / 2 ; wherein f.sub.1′ is a focal length of the liquid crystal lens, λ is a wavelength of incident light, n.sub.2 is a refractive index of an external medium in contact with a surface of the liquid crystal lens, j is a serial number of an equivalent phase grating unit numbered in such a manner as to increase in a radial direction starting from a center of the equivalent phase grating units and is smaller than N; a width of a j.sup.th first annular electrode is: d.sub.j,1=r.sub.j,1−r.sub.j-1,2; and a width of a j.sup.th second annular electrode is: d.sub.j,2=r.sub.j,2−r.sub.j,1" in the combination as claimed in claim 14 are not provided nor made obvious by   the prior art of record. Claim 4 would therefore be allowable if rewritten in independent form.    Being depending on claim 4, claims 5-6 would also be allowable.
The specific limitations of " wherein the N concentric first annular electrodes, the N concentric second annular electrodes and the liquid crystal layer form N equivalent phase grating units, and each equivalent phase grating unit comprises two steps, wherein a first step of the two d.sub.j,1=r.sub.j,1−r.sub.j-1,2; and a width of a j.sup.th second annular electrode is: d.sub.j,2=r.sub.j,2−r.sub.j,1" in the combination as claimed in claim 15 are not provided nor made obvious by   the prior art of record.  Claim 15 would therefore be allowable if rewritten in independent form.    Being depending on claim 15, claims 16-17 and 19 would also be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        

	

co